Filing pursuant to Rule 425 under the Securities Act of 1933, as amended Deemed filed under Rule 14a-12 under the Securities Exchange Act of 1934, as amended Filer: Alpha Natural Resources, Inc. Subject Company: Alpha Natural Resources, Inc. Exchange Act File Number of Subject Company: 1-32423 August 13, 2008 Dear Fellow Employee, It’s been about four weeks since Alpha and Cleveland-Cliffs announced that the two companies would merge.We’ve been busy since then providing information to our employees, shareholders, and government regulatory groups as we move forward towards the goal of completing the merger before the end of this year. Joining forces with Cleveland-Cliffs is a significant step in our strategic plans to grow, add value, and continuing to provide a promising future for our employees.It creates tremendous value for our shareholders and ensures that we remain a significant coal producer, combining our existing coal assets and businesses with those belonging to Cleveland-Cliffs and continuing to run them from our Abingdon location.Recently there has been speculation in the news about other companies that may have an interest in Alpha.Leading up to our deal with Cleveland- Cliffs, many alternatives were considered, but we and our Board of Directors concluded that the merger with Cleveland-Cliffs provided the best value for our stakeholders.
